Citation Nr: 0302494	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite.

2.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served a period of active duty for training from 
January 26, 1979 to June 14, 1979.

In a rating decision dated April 1988, the RO denied the 
veteran's claim for service connection for residuals of 
frostbite.  The veteran did not respond within a year of that 
decision.  It is therefore final.  

In December 2001, the RO received the veteran's request to 
reopen his claim for service connection for frostbite 
residuals, as well as a claim for service connection for a 
psychiatric disorder.  In an April 17, 2002 rating decision, 
the RO denied the claim for a psychiatric disorder 
(denominated by the RO as service connection for a panic 
disorder).  On April 20, 2002, the RO sent the veteran a 
letter stating that his claim for frostbite residuals could 
not be reopened as he had not submitted new and material 
evidence.  The veteran disagreed with the April 17, 2002 and 
April 20, 2002 decisions and initiated this appeal.  The 
appeal was perfected with the timely submission of a VA Form 
21-4138 (accepted by the RO as the veteran's substantive 
appeal) in June 2002.  

The veteran failed to report for a Board hearing at the VA 
Central Office which was scheduled to be conducted in January 
2003.  To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).  

Other issue

The Board observes that in the April 17, 2002 rating 
decision, in addition to the psychiatric disorder issue 
listed above, the RO also denied a claim for service 
connection for a bilateral leg disorder (claimed as "chronic 
falling").  The veteran disagreed with that decision in May 
2002, and the issue was included in the May 2002 statement of 
the case (SOC).  However, the document accepted as the 
veteran's substantive appeal included only the claims for 
"frostbite" and a "mental condition".  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a SOC has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2002).  If the SOC and any prior 
supplemental statements of the case (SSOCs) addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (2002).

The Board concludes that the veteran has not perfected an 
appeal as to the bilateral leg disorder issue.  As that issue 
is not now in appellate status, the Board will address it no 
further in this decision.


FINDINGS OF FACT

1.  In an unappealed April 1988 rating decision, the RO 
denied service connection for residuals of frostbite. 

2.  The evidence associated with the claims file subsequent 
to the April 1988 rating decision is cumulative and redundant 
of evidence already of record and does not raise a reasonable 
possibility of substantiating the claim. 

3.  Competent medical evidence does not reveal that the 
veteran's claimed psychiatric disorder is causally related to 
an incident of his military service.




CONCLUSIONS OF LAW

1.  The RO's April 1988 decision denying service connection 
for residuals of frostbite is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the April 1988 decision, new and material evidence 
has not been received, and so the veteran's claim of 
entitlement to service connection for residuals of frostbite 
is not reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

3.  A psychiatric disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for residuals of frostbite, which was denied by 
the RO in April 1988.  He is also seeking entitlement to 
service connection for a psychiatric disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
to one of the issues on appeal, the implementing regulations 
are also effective November 9, 2000.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In December 2001, the RO sent the veteran a letter which set 
forth in detail the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
specifically informed of what the evidence must show to grant 
his claims.  He was also informed of the evidence still 
needed from him and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims by means of the May 
2002 SOC.

Duty to assist 

With respect to the first issue, which involves reopening a 
previously-denied claim, as alluded to above, under the VCAA, 
VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

The Board points out, that notwithstanding the above the RO 
in fact attempted to assist the veteran in the development of 
this issue, including sending two letters to Wishard Memorial 
Hospital, which resulted in the addition of numerous medical 
treatment records to the file.

With respect to the second issue, entitlement to service 
connection for a psychiatric disability, VA's duty to assist 
attaches and will be discussed below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  As indicated 
in the Introduction, he failed without explanation to report 
for a hearing which he had requested.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in December 2001, after this date, the new version of the law 
is applicable in this case.  Under the revised regulation, 
"new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2002). 
  
An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims (the 
Court) noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  
Notwithstanding this, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite.

The veteran seeks service connection for residuals of 
frostbite.  It is somewhat unclear from his presentation what 
he specifically contends those purported residuals are.

As described by the Board in the Introduction, the veteran's 
original claim of entitlement to service connection for 
frostbite residuals was denied in an April 1988 rating 
decision.  In December 2001, he requested that the 
previously-denied claim be reopened.  Accordingly, before 
addressing the merits of the underlying claims, the Board 
must first determine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.

Initial matter 

The Board notes that, although the veteran filed the request 
to reopen his claim in December 2001, after the effective 
date of the revised version of 38 C.F.R. § 3.156, the RO in 
its adjudication of the request, appears to have applied the 
former version of this regulation.  Although the version of 
the regulation effective August 29, 2001 is presented in the 
Pertinent Laws and Regulations portion of the May 2002 SOC, 
in his discussion of the issue, the Decision Review Officer 
phrased his argument in terms of the former criteria.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board finds that, while the definition of "material" 
was changed in the new version of the regulation, the legal 
basis used by the RO in deciding the claim was essentially 
the same as that called for under the new regulation.  
Significantly, the veteran was provided with a copy of the 
new version of the regulation by the RO, and in an April 2002 
letter was provided with examples of what constitutes new and 
material evidence.  The veteran has been accorded the 
opportunity to present evidence and argument under the 
current version of the regulation.  The Board therefore 
concludes that the veteran has not been prejudiced, and the 
Board will proceed with a decision.  

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for residuals of frostbite.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the April 1988 rating decision, the evidence 
then of record did not establish any of the elements required 
for service connection.  The evidence consisted of the 
veteran's service medical records and a January 1988 VA 
examination report.  

There was no mention in the service medical records of 
incurrence of frostbite, or notation of symptoms.  The May 
1979 separation examination showed normal feet and lower 
extremities.  On the Report of Medical History at separation, 
the veteran stated that he was in good health and that he had 
never had foot trouble.  He did not mention any incident 
involving frostbite.

The veteran filed an initial claim of entitlement to service 
connection for frostbite residuals in November 1987.  A 
January 1988 VA examination report referred to  the veteran's 
contention that, in 1979 while in basic training, he was 
exposed to severe cold while in a foxhole for 1 1/2 days and 
was hospitalized for 2 to 3 days thereafter.   The examiner 
diagnosed frostbite by history and "normal examination".

The RO denied the veteran's claim in April 1988 based on the 
lack of medical evidence of frostbite in service or 
thereafter, including at the January 1988 VA examination.  
The RO in essence determined that there was no current 
disability, no in-service frostbite and no nexus.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Upon review of the evidence submitted after 
the April 1988 denial, the Board finds that it does not 
constitute new and material evidence as to any of the three 
required Hickson elements.  With respect to Hickson element 
(1), there is no medical evidence documenting any frostbite 
residuals.  With respect to Hickson element (2),  there is no 
new evidence pertaining to in-service frostbite.  With 
respect to Hickson element (3), there has been no medical 
nexus evidence presented.     

The Board observes that in a November 25, 2001 treatment 
report, a VA examiner noted that the veteran attributed his 
bilateral leg disability to frostbite in service.  The 
examiner reported the veteran's statement of being 
frostbitten in service on the side of the left leg.  However, 
the examiner did not attribute any current symptoms to 
frostbite and did not note any current frostbite residuals.  

With respect to the examiner's passing mention of frostbite 
in service, this appears to be merely a recitation of the 
veteran's statements and not a medical finding.  As such, the 
Board finds that it is not new and material.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The only other evidence introduced since April 1988 consists 
of statements from the veteran.  These statements, although 
continuing to report an in-service incurrence of frostbite 
and current residual disability, cannot be considered new and 
material as to diagnosis of a current disability or as to the 
matter of medical nexus.  These statements are merely 
reiterative of previous statements to that effect and cannot 
be considered to be new, in that they are merely cumulative 
and redundant.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Moreover, it is well-established that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding diagnoses or 
the etiology of disorders and disabilities, and his opinion 
is entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Indeed, in Moray, supra, the 
Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen, supra, the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In summary, none of the medical evidence submitted since 
April 1988 provides a current diagnosis of frostbite 
residuals, documents that the veteran suffered an episode of 
frostbite in service, or provides any relationship between an 
in-service incident and a current frostbite disability.  For 
these reasons, the Board finds that the evidence submitted 
subsequent to the April 1988 denial of the veteran's claim is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has not been submitted, the claim for entitlement to 
service connection for residuals of frostbite is not 
reopened, and the benefit sought on appeal remains denied. 

2.  Entitlement to service connection for a psychiatric 
disorder.

Preliminary matters

VCAA duty to assist 

As discussed above, as the claim for entitlement to service 
connection for residuals of frostbite was not reopened, and 
as this issue does not involve the predicate question of 
whether new and material evidence has been submitted, prior 
to addressing this issue, the Board must now determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the RO's December 2001 letter 
to the veteran, he identified VA outpatient records as well 
as records from Wishard Hospital, Methodist Hospital and 
Plainfield Correctional Institution.  The veteran did not 
supply the requested address information for Plainfield 
Correctional Facility and Methodist Hospital.  The RO again 
sent the veteran a letter in January 2002 requesting this 
information.  It does not appear that the veteran responded 
to this request.  It is noted that the RO sent a request to 
Methodist Hospital in August 1989 in connection with the 
veteran's frostbite residuals claim, but they did not 
respond.  The veteran was informed of this lack of response 
in May 1990 and was requested to obtain the records himself.  
There is no indication that he did so.  The RO requested and 
obtained the veteran's VA records.  It also requested the 
records from Wishard Hospital in December 2001.  The RO sent 
a second request to Wishard in March 2002, and as noted above 
finally obtained the identified records later that month.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  On 
September 12, 2002, the RO received his request for a hearing 
before a Member of the Board in Washington, D.C.  He was 
scheduled for a hearing in January 2003, but he failed to 
appear for that hearing and, and he did not request that it 
be rescheduled.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Wit respect to Hickson element (1), current disability, 
although the precise identity of any current psychiatric 
disorder is unclear, the overall evidence appears to support 
the conclusion that the veteran does suffer from a current 
psychiatric disorder.  A November 15, 2001 examination by Dr. 
R.C. shows a diagnosis of panic disorder.  A November 25, 
2001 VA treatment report shows the examiner's opinion that 
the veteran suffers from a probable psychiatric disease, 
stated as "antisocial" vs. schizophrenia.  However, it is 
also noted that the impression of a November 27, 2001 VA 
examiner was malingering and drug seeking.  The Board 
observes that service connection may not be granted for a 
personality disorder or drug abuse.  See 38 C.F.R. § 3.301, 
3.303, 4.9, 4.127.  Nevertheless, in light of the conflicting 
medical opinions, and for the sake of expediency, the veteran 
will be afforded the benefit of the doubt on this issue, and 
therefore, element (1) is conceded.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002). 

With respect to Hickson elements (2) and (3), there is no 
evidence of in-service incurrence of disability, and no 
competent medical evidence of a nexus between the current 
disability and an incident of service.  

The service medical records show normal psychiatric findings 
on the May 1979 separation examination.  There is no evidence 
of in-service treatment or complaint of psychiatric symptoms.  
At separation, the veteran stated that he was in good health 
and that he had never suffered from depression, excessive 
worry, or nervous trouble of any sort.  Following service, 
there is no evidence of psychiatric problems for over twenty 
years.  The veteran filed a claim for service connection for 
frostbite residuals in November 1987, but he did not note any 
psychiatric complaints, and during the January 1988 VA 
examination, under psychiatric and personality, the examiner 
noted normal findings. The first evidence of psychiatric 
symptoms does not appear until November 2001, approximately 
coincident with the veteran's claim of entitlement to VA 
benefits.  

In a November 28, 2001 psychiatry triage note, the veteran 
stated that he had been ordered by the court to get 
psychiatric treatment after being charged with battery.  The 
veteran contended that his problems started in 1979, when he 
got out of the service due to mistreatment in the military.  
He stated that he had panic attacks ever since he left the 
military.  He stated that he was in the "special forces" and 
they "trained him to kill", so his current problems were "the 
fault of the military".  

The Board observes that according to his Form DD-214, the 
veteran served only a 5-month period of active duty for 
training, and served as a tow truck operator.  The Board 
further observes that concurrently with his November 1997 
interview, the  veteran was described by VA medical personnel 
as "a very poor historian and contradicted himself often".  
Interestingly, although he walked into the hospital and stood 
at the information desk, he later claimed to be paralyzed and 
refused to get off the floor, although he eventually did get 
up under his own power.  

As noted above, the Board must determine the credibility and 
probative value of the evidence.  See Madden, supra.  In 
light of all of the evidence of record, including the 
official service records and the utter lack of evidence 
concerning psychiatric problems for over twenty years after 
service, the Board finds that the veteran's recent statements 
concerning his purported service in the Special Forces and 
alleged ill treatment to be unbelievable.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may 
affect the credibility of the evidence].  See also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  For these reasons the Board has determined that 
the statements of the veteran are not credible.  

Given the lack of diagnosis or notation in service or within 
a year following separation, and the extended period after 
service before symptoms were noted, the Board concludes that 
incurrence of a psychiatric disorder in service is not shown 
and cannot be presumed.  Hickson element (2) has not been 
satisfied, and the veteran's claim fails on that basis alone. 

With respect to Hickson element (3), no competent medical 
evidence of record establishes a relationship between the 
veteran's current psychiatric disorder and his military 
service.  

As noted above, in the November 28, 2001 psychiatry triage 
note, the veteran reported alleged mistreatment in the 
military and that he had panic attacks ever since he left the 
military. The Board finds that although the examiner 
discussed the veteran's current disorder in relation to his 
military service, the examiner's account is clearly a 
recitation of the veteran's statements, and is not presented 
as a medical finding.  In fact, the examiner offered no 
opinion as to in-service incurrence of a psychiatric disorder 
or medical nexus.  The Board accords it the veteran's 
statements, transcribed by the VA examiner, no weight of 
probative value.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].
     
Nexus evidence in support of the veteran's claim comes 
exclusively from his own contentions.  However, as discussed 
above, it is now well established that although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu at 494-5.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2002) relating to continuity of symptomatology 
after service. In this case, there is no evidence of a 
chronic psychiatric disability for two decades after service.  
Moreover, although the veteran has stated that he had "panic 
attacks" since service, there is no objective medical 
evidence which supports such a statement. That is, no 
clinical data has been received showing treatment during the 
interim between service and November 2001.  Such supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent]. Such evidence is lacking in this case. The 
veteran as a lay person is not competent to attribute his 
current symptomatology to service.  See Espiritu, supra.  
Further, as described above, the Board finds the veteran's 
statements to be incredible in light of the evidence of 
record.  For these reasons, continuity of symptomatology is 
not demonstrated.

In short, although the Board has considered the veteran's 
statements as to his attribution of his psychiatric disorder 
to service, these appear to be heavily flavored by self-
interest, generally unreliable and completely unsupported by 
medical evidence.  

In summary, the Board finds that the veteran does suffer from 
a current psychiatric disorder, but that there is no evidence 
that a psychiatric disorder was noted in service or within a 
year after service.  Further, there is no competent medical 
evidence that relates the current disability to an incident 
of service.  

Two of the required elements for service connection, in-
service incurrence and medical nexus, have not been 
satisfied.  The Board therefore finds that a preponderance of 
the evidence is against a showing that the veteran's 
psychiatric disorder resulted from an incident of service.  
The veteran's claim of entitlement to service connection for 
a psychiatric disorder is denied.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for frostbite residuals is not 
reopened.

Service connection for a psychiatric disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


